Mr. Justice Scofield delivered the opinion of the Court. The records in these two cases are essentially the same except' as to the amounts recovered. Each case was tried by the court without a jury. In neither case does the bill of exceptions show that the court was requested to hold, or did hold or refuse, any proposition of law, or that any motion for a new trial or in arrest of judgment was made, or that any exception was taken to the findings or judgment of the court. An exception to the judgment in the judgment order, but not in the bill of exceptions, is the same as no exception at all. There is but one exception on the part of appellants to the rulings of the court as to the admissibility of evidence, and that is concerning a matter which in no manner affects the decision of the cases. There being no question before us for consideration, the judgment in each of these cases is affirmed.